Per Curiam.
Objections to the irregularity of the pleadings being waived, the cause presents no difficulty. The action before the justice was essentially several. Only one of the defendants appeared before him, and in a matter to which his jurisdiction, to affect both, could be extended but by the consent of both; and but one of them confessed the judgment. The action, however, was entitled as against, both; and hence it is supposed the judgment must be taken as against both. It is rendered, hdwever, distinctly against the one; and had it been rendered otherwise upon the confession of but one, the whole would have been void for excess of jurisdiction, and that would have been equally fatal to the plea. So the institution of an action against both on the submission of but one, would make the whole a nullity. The entitling of the action against both was an error of practice such as we are often compelled to disregard, *74in the proceedings of justices, in order to reach the merits. The defence on the ground of a former recovery, therefore, was not sustained.
Judgment affirmed.